        Case 1:18-cv-00069-SPW-TJC Document 52 Filed 01/25/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


CHARLES DANIEL SMITH,                           Case No. CV-18-69 -BLG-SPW

                     Plaintiff,                 JUDGMENT IN A CIVIL CASE

  vs.

CHARTER COMMUNICATIONS,
  INC.,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

          JUDGMENT ENTERED IN FAVOR OF DEFENDANT AGAINST
                         PLAINTIFF.

        Dated this 25th day of January, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ A. Carrillo
                                    Deputy Clerk
